Citation Nr: 1144545	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-32 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder, including on a schedular basis and on an extraschedular basis. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  He served in the Republic of Vietnam from May 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent evaluation effective June 18, 2007, and a June 2010 rating decision which denied TDIU.  

A June 2010 statement from the Veteran's sister indicated that the Veteran experiences hearing loss.  As such, the issue of entitlement to service connection for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

While the Veteran did request a Travel Board hearing on his October 2008 VA Form 9, in a subsequent communication received in March 2010, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In April 2010, the Board remanded the Veteran's claim of entitlement to an increased initial rating for PTSD to the Appeals Management Center (AMC) for further evidentiary development, and referred a claim for TDIU.  As the Veteran is challenging the disability rating assigned for his PTSD, and the appeal includes assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The claim for TDIU is remanded to the RO for further development, as discussed more fully below.  

The issue of entitlement to TDIU, and the claim for an initial rating in excess of 70 percent on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, due auditory and visual hallucinations, sleep impairment, nightmares, concentration and short term memory problems, depression, chronic work problems, and few social relationships, but the Veteran does not manifest grossly inappropriate behavior, persistent danger to himself or others, inability to perform activities of daily living or maintain minimal personal hygiene, disorientation to time or place, or inability to remember close relatives or  his own occupation or name.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating of 70 percent for PTSD, but no higher schedular rating, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in July 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

The July 2007 notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  Private treatment records identified by the Veteran have been obtained to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

In April 2010, the Board remanded the Veteran's claim of entitlement to an increased initial rating for PTSD to the Appeals Management Center (AMC) for further evidentiary development, and referred a claim for TDIU.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and those private treatment records identified by the Veteran.  Additionally, the Veteran was afforded a new VA examination in June 2010.  Accordingly, all Remand instructions issued by the Board have been complied with, as to the matter addressed in this decision, and this matter is once again before the Board.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with a VA examination for his PTSD most recently in June 2010.  The examiner reviewed the claims file, including the Board's remand, VA treatment records, and the prior April 2008 VA examination.  Therefore, the Board finds that the June 2010 examination is adequate for deciding the case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 30 percent evaluation under Diagnostic Code 9411 for his service-connected PTSD, effective June 18, 2007.  The Veteran seeks a higher initial rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling under Diagnostic Code 9411.  Under that diagnostic code, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

As referenced above, the Veteran most recently underwent a VA examination in June 2010.  At that time, he complained of daily moderate to severe depression and PTSD symptoms.  Specifically, he reported experiencing sleep impairment, nightmares, irritability, sadness, poor concentration, hypervigilance, and an exaggerated startle response.  He also reported auditory and visual hallucinations, which the examiner concluded were not persistent, and denied a history of suicide attempts.  The Veteran described himself as a recluse, though he stated that he lived with his younger brother and was emotionally close to his children, grandchildren, and great grandchild, despite a significant physical distance.  

The examiner observed that the Veteran was casually and appropriately dressed with adequate hygiene.  He displayed constricted affect, anxious and dysphoric mood, and preoccupation with one or two thoughts, but unremarkable speech and thought process, adequate judgment and insight, and full orientation to person, time, and place.  The examiner found that the Veteran did not exhibit inappropriate behavior, obsessive rituals, or episodes of violence, and had good impulse control.  

The Veteran's remote, recent, and immediate memory was normal.  The examiner noted that the Veteran had retired six months prior due to his physical and psychiatric disabilities.  He diagnosed the Veteran with PTSD, depressive disorder NOS, and alcohol dependence, and assigned him a current GAF score of 55.  He concluded that the Veteran had reduced reliability and productivity due to his PTSD symptoms, but did not have deficiencies in most areas or total occupational and social impairment due to his PTSD symptoms.

The Veteran was previously afforded a VA examination in April 2008.  At that time, he complained of depression, anxiety, and seeing ghosts.  He reported having close relationships with his siblings and very few friends.  He indicated that he experienced sleep impairment, including nightmares, persistent visual hallucinations, and no inappropriate behavior, panic attacks, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  

The examiner observed that the Veteran got out of his chair a few times throughout the interview and had slow speech, normal affect, depressed mood, intact attention, unremarkable thought process and content, no delusions, adequate judgment and partial insight.  He found that the Veteran had fair impulse control with no episodes of violence, was able to maintain minimal personal hygiene and perform the activities of daily living, and demonstrated normal remote, recent, and immediate memory.  The examiner diagnosed the Veteran with PTSD, psychosis NOS, depression NOS, and alcohol dependence, and assigned him a GAF score of 53.  He concluded that the Veteran's symptoms were moderate to fairly severe, contributing to his chronic job problems, marital problems, and resulting in deficiencies in thinking, family relations, work, and mood, but not resulting in total occupational and social impairment.

In addition to the VA examinations, the claims file also includes VA treatment records that are consistent with the VA examinations and include GAF scores ranging from 55 to 65.  Although the Veteran denied a history of suicide attempts to the VA examiners, a February 2004 VA treatment record notes a 1976 suicide attempt, but no reports of attempts or active suicidal ideation during the appeals period.  The VA treatment records also include a December 2007 notation of forgetfulness and short term recall.  The medical evidence also includes a June 2008 letter from the Veteran's treating psychiatrist reporting that the Veteran experiences significant difficulties in interpersonal relationships and maintaining employment and that it is reasonable to assume he will be unable to work productively long term.

The Veteran has also submitted lay evidence in the form of statements from himself and his friends and family.  These statements reflect the Veteran's complaints of difficulty concentrating, nightmares, and hearing voices.  Specifically, his sister's statement also reports that the Veteran has lost weight and that she believes he has a diminished appetite due to his PTSD.

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas.  Specifically, the Veteran has impaired sleep, nightmares, hypervigilance, increased startle response, irritability, concentration and short term memory problems, few or no close friendships or relationships other than with his family members, passive suicidality, and auditory and visual hallucinations.  These symptoms have resulted in an inability to establish and maintain effective work and social relationships.  

Additionally, his GAF score ranged from 53 to 65, indicating moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers) to mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV at 44-47.  This level of severity equates to the symptoms set forth in the criteria for a 70 percent rating.  Accordingly, the Board finds that his symptoms more closely approximate a 70 percent rating for PTSD during the entire appeal period.

The evidence of record does not reflect symptomatology of PTSD that would meet the criteria for a schedular rating in excess of 70 percent for any period of time during the pendency of this claim.  While the evidence of record demonstrates occupational and social impairment, with deficiencies in most areas, it does not reflect total occupational and social impairment, as is required for a schedular 100 percent rating.  Specifically, it was noted by the VA examiners the Veteran has close relationships with his children and siblings.  Additionally, the Board notes that the Veteran maintained employment for some periods throughout the pendency of the claim.  

Further, there is no evidence of grossly inappropriate behaviors.  The record reflects that the Veteran was not considered a danger to himself or others.  He remained able to perform activities of daily living, and maintained at least minimal personal hygiene throughout the pendency of the appeal.  In particular, providers consistently described the Veteran as having adequate hygiene.  He was not assessed as disoriented to time or place, and did not manifest memory loss for names of close relatives, his own occupation, or his own name.  

Further, both VA examiners specifically indicated that the Veteran did not have total occupational and social impairment.  The Board notes the Veteran's treating VA psychiatrist's June 2008 letter stating that the Veteran will likely not be able to work productively long term.  However, even if the Board were to accept this as evidence of total occupational impairment, there is no evidence to total social impairment as well to warrant a 100 percent evaluation.  As such, a schedular 100 percent rating is not warranted.  

The claim that the Veteran is unemployable as a result of this service-connected PTSD is addressed in the Remand below.  The Board notes that the RO did not consider whether an extraschedular evaluation in excess of 70 percent was warranted, since a 70 percent rating was not in effect when the RO considered the claim, as the 70 percent rating is granted in this decision.  Evidence as to the Veteran's employability will be developed for purposes of considered the TDIU claim under 38 C.F.R. § 4.16.  The Board notes that criteria for consideration of an award based on unemployability under 38 C.F.R. § 4.16 differ in certain respects from the criteria for consideration of an extraschedular evaluation in excess of 70 percent.  However, it appears to the Board that, given that some of the evidence developed may be pertinent under both sets of criteria, the application of 38 C.F.R. § 3.321(b)(1) should be considered to determine whether referral of the claim for an evaluation in excess of 70 percent on an extraschedular basis is required.  
For all the foregoing reasons, the Board finds that an initial schedular rating of 70 percent for PTSD is appropriate for the entire period of the appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial disability rating of 70 percent for PTSD is granted on a schedular basis during the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  The June 2010 VA examiner indicated that the Veteran had medically retired from his job due to physical and psychiatric problems, including his service-connected PTSD.  Therefore, although the Veteran has not specifically perfected appeal from the June 2010 denial of TDIU, that claim cannot reasonably be separated from the claim for an increased evaluation in excess of 70 percent on an extraschedular basis, which is properly before the Board.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The law provides that TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The record shows that the Veteran is currently unemployed.  He has indicated that his service-connected PTSD was, at least in part, the cause of his termination.  Notably, at his most recent VA examination, in June 2010, the Veteran indicated that he was medically retired due to mental and physical problems.  This evidence was apparently not considered in adjudicating the TDIU claim, nor was evidence as to the basis of the Veteran's retirement obtained from the Veteran's employer.  This evidence appears to be pertinent to extraschedular consideration and the claim for TDIU.  

While the Veteran has been afforded previous VA examinations, an opinion as to his unemployability and the effect of only his service-connected psychiatric disability on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R.  § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  These criteria should be considered after all evidence of the effects of the Veteran's PTSD on his employability have been developed.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Nashville VA Medical Center, and any other VA facility identified by the Veteran, covering the period from April 2010, to the present, should be obtained and added to the claims folder.

2.  The Veteran's last employer should be contacted, and the reason for termination of that employment, to include determining whether the Veteran retired because of a medical disability, should be sought.

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected PTSD on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to an extraschedular evaluation in excess of 70 percent, to include TDIU, should be readjudicated.  In adjudicating the TDIU claim, the RO must consider whether referral for extraschedular consideration is warranted.  If the claim on appeal is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


